     Case 2:20-cv-01027-SVW-KS Document 1 Filed 01/31/20 Page 1 of 9 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Meghan E. George (SBN 274525)
 2   Adrian R. Bacon (SBN 280332)
 3   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
     21550 Oxnard St., Suite 780
 4
     Woodland Hills, CA 91367
 5   Phone: 877-206-4741
 6
     Fax: 866-633-0228
     tfriedman@toddflaw.com
 7   mgeorge@toddflaw.com
 8   abacon@toddflaw.com
     Attorneys for Plaintiffs
 9
                        UNITED STATES DISTRICT COURT
10
                       CENTRAL DISTRICT OF CALIFORNIA
11
     TRACY EGGLESTON and                           Case No.:
12   MONICA ABBOUD, individually
     and on behalf of all others similarly         CLASS ACTION
13   situated,
                                                   COMPLAINT FOR DAMAGES
14                   Plaintiffs,                   AND INJUNCTIVE RELIEF
                                                   PURSUANT TO THE TELEPHONE
15                                                 CONSUMER PROTECTION ACT,
                            v.                     47 U.S.C. § 227, ET SEQ.
16
     REWARD ZONE USA LLC; DOES                     JURY TRIAL DEMANDED
17   1-10 Inclusive,
18
                   Defendant.
19
20                                     INTRODUCTION
21         1.     TRACY EGGLESTON (“Eggleston”) and MONICA ABBOUD
22   (“Abboud”) (collectively, “Plaintiffs”), bring this Class Action Complaint for
23   damages, injunctive relief, and any other available legal or equitable remedies,
24   resulting from the illegal actions of REWARD ZONE USA LLC (“Defendant”), in
25   negligently contacting Plaintiffs on Plaintiffs’ cellular telephones, in violation of
26   the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq., (“TCPA”),
27   thereby invading Plaintiffs’ privacy. Plaintiffs allege as follows upon personal
28   knowledge as to themselves and their own acts and experiences, and, as to all other


                                   CLASS ACTION COMPLAINT
                                              -1-
     Case 2:20-cv-01027-SVW-KS Document 1 Filed 01/31/20 Page 2 of 9 Page ID #:2




 1   matters, upon information and belief, including investigation conducted by their
 2   attorneys.
 3         2.     The TCPA was designed to prevent calls and messages like the ones
 4   described within this complaint, and to protect the privacy of citizens like Plaintiffs.
 5   “Voluminous consumer complaints about abuses of telephone technology – for
 6   example, computerized calls dispatched to private homes – prompted Congress to
 7   pass the TCPA.” Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
 8         3.     In enacting the TCPA, Congress intended to give consumers a choice
 9   as to how creditors and telemarketers may call them, and made specific findings
10   that “[t]echnologies that might allow consumers to avoid receiving such calls and
11   messages are not universally available, are costly, are unlikely to be enforced, or
12   place an inordinate burden on the consumer.       TCPA, Pub.L. No. 102–243, § 11.
13   Toward this end, Congress found that
14
15                [b]anning such automated or prerecorded telephone calls to the home,
                  except when the receiving party consents to receiving the call or when
16                such calls are necessary in an emergency situation affecting the health
17                and safety of the consumer, is the only effective means of protecting
                  telephone consumers from this nuisance and privacy invasion.
18
19         Id. at § 12; see also Martin v. Leading Edge Recovery Solutions, LLC, 2012
20   WL 3292838, at* 4 (N.D.Ill. Aug. 10, 2012) (citing Congressional findings on
21   TCPA’s purpose).
22         4.     Congress also specifically found that “the evidence presented to the
23   Congress indicates that automated or prerecorded calls are a nuisance and an
24   invasion of privacy, regardless of the type of call….” Id. at §§ 12-13. See also,
25   Mims, 132 S. Ct. at 744.
26         5.     As Judge Easterbrook of the Seventh Circuit recently explained in a
27   TCPA case regarding calls to a non-debtor similar to this one:
28



                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 2:20-cv-01027-SVW-KS Document 1 Filed 01/31/20 Page 3 of 9 Page ID #:3




 1         The Telephone Consumer Protection Act … is well known for its provisions
           limiting junk-fax transmissions. A less-litigated part of the Act curtails the
 2         use of automated dialers and prerecorded messages to cell phones, whose
 3         subscribers often are billed by the minute as soon as the call is answered—
           and routing a call to voicemail counts as answering the call. An automated
 4
           call to a landline phone can be an annoyance; an automated call to a cell phone
 5         adds expense to annoyance. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d
 6
           637, 638 (7th Cir. 2012).

 7
           6.        The Ninth Circuit recently affirmed certification of a TCPA class case
 8
     remarkably similar to this one in Meyer v. Portfolio Recovery Associates, LLC, __
 9
     F.3d__, 2012 WL 4840814 (9th Cir. Oct. 12, 2012).
10
                                       JURISDICTION AND VENUE
11
           7.        Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiffs,
12
     both residents of California, seek relief on behalf of a Class, which will result in at
13
     least one class member belonging to a different state than that of Defendant, a
14
     Delaware limited liability company. Plaintiffs also seek $1,500.00 in damages for
15
     each call in violation of the TCPA, which, when aggregated among a proposed
16   class in the thousands, exceeds the $5,000,000.00 threshold for federal court
17   jurisdiction. Therefore, both diversity jurisdiction and the damages threshold under
18   the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court has
19   jurisdiction.
20         8. Venue is proper in the United States District Court for the Central District
21   of California pursuant to 18 U.S.C. § 1391(b) and 1441(a) because Defendant is
22   subject to personal jurisdiction in the County of Los Angeles, State of California.
23                                              PARTIES
24         9. Plaintiffs are, and at all times mentioned herein, were citizens and
25   residents of the State of California. Plaintiffs are, and at all times mentioned herein
26   were, “persons” as defined by 47 U.S.C. § 153 (39).
27         10.       Plaintiffs are informed and believe, and thereon allege, that Defendant
28   is a limited liability company of the state of Delaware. Defendant, and all of its


                                     CLASS ACTION COMPLAINT
                                                -3-
     Case 2:20-cv-01027-SVW-KS Document 1 Filed 01/31/20 Page 4 of 9 Page ID #:4




 1   agents, are and at all times mentioned herein were “persons,” as defined by 47
 2   U.S.C. § 153 (39). Plaintiffs allege that at all times relevant herein Defendant
 3   conducted business in the State of California and in the County of Los Angeles,
 4   and within this judicial district.
 5                                  FACTUAL ALLEGATIONS
 6          11.    At all times relevant, Plaintiffs were citizens of Ventura County and
 7   Los Angeles County, respectively, and both citizens of the State of California.
 8   Plaintiffs are, and at all times mentioned herein were, “persons” as defined by 47
 9   U.S.C. § 153 (39).
10          12.    Defendant is, and at all times mentioned herein was, a “person,” as
11   defined by 47 U.S.C. § 153 (39).
12          13.    At all times relevant Defendant conducted business in the State of
13   California and in the Counties of Ventura and Los Angeles, within this judicial
14   district.
15          14.    On or about September of 2018, Abboud received a text message from
16   Defendant on her cellular telephone, number ending in -3711.
17          15.    On or about November 4, 2019, Eggleston received a text message
18   from Defendant on her cellular telephone, number ending in -0318.
19          16.    During this time, Defendant began to use Plaintiffs’ cellular
20   telephones for the purpose of sending Plaintiffs spam advertisements and/or
21   promotional offers, via text messages.
22          17.    On or before September 14, 2018, Abboud started receiving frequent

23   text messages from Defendant that sought to solicit its “rewards” and other

24   associated promotions to Abboud.

25          18.    Abboud, upon receipt of these messages, responded to Defendant’s
26   text message notification by replying “Remove me” and/or “Stop”. Abboud
27   responded in this way on multiple instances after receipt of Defendant’s text
28   messages.


                                    CLASS ACTION COMPLAINT
                                               -4-
     Case 2:20-cv-01027-SVW-KS Document 1 Filed 01/31/20 Page 5 of 9 Page ID #:5




 1         19.    At that point, Abboud had withdrawn any consent Defendant might
 2   have believed Defendant had prior to that point. Despite Abboud’s responses,
 3   Defendant continued to send unwanted text messages to Abboud.
 4         20.    These text messages placed to Plaintiffs’ cellular telephones were
 5   placed via an “automatic telephone dialing system,” (“ATDS”) as defined by 47
 6   U.S.C. § 227 (a)(1) as prohibited by 47 U.S.C. § 227 (b)(1)(A).
 7         21.    The telephone numbers that Defendant, or their agent texted were
 8   assigned to a cellular telephone service for which Plaintiffs incur charges for
 9   incoming texts pursuant to 47 U.S.C. § 227 (b)(1).
10         22.    These text messages constituted texts that were not for emergency
11   purposes as defined by 47 U.S.C. § 227 (b)(1)(A)(i).
12         23.    Plaintiffs were never customers of Defendant and never provided their
13   cellular telephone numbers to Defendant for any reason whatsoever. Accordingly,
14   Defendant and their agents never received Plaintiffs’ prior express consent to
15   receive unsolicited text messages, pursuant to 47 U.S.C. § 227 (b)(1)(A).
16         24.    These text messages by Defendant, or its agents, violated 47 U.S.C. §
17   227(b)(1).
18                              CLASS ACTION ALLEGATIONS
19         25.    Plaintiffs bring this action on behalf of themselves and on behalf of
20   and all others similarly situated (“the Class”).
21         26.    Plaintiffs represent, and are members of, the Class, consisting of all
22   persons within the United States who received any unsolicited text messages from
23   Defendant which text message was not made for emergency purposes or with the
24   recipient’s prior express consent within the four years prior to the filing of this
25   Complaint.
26         27.    Defendant and their employees or agents are excluded from the Class.
27   Plaintiffs do not know the number of members in the Class, but believe the Class
28   members number in the hundreds of thousands, if not more. Thus, this matter


                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:20-cv-01027-SVW-KS Document 1 Filed 01/31/20 Page 6 of 9 Page ID #:6




 1   should be certified as a Class action to assist in the expeditious litigation of this
 2   matter.
 3         28.      Plaintiffs and members of the Class were harmed by the acts of
 4   Defendant in at least the following ways: Defendant, either directly or through their
 5   agents, illegally contacted Plaintiffs and the Class members via their cellular
 6   telephones by using marketing and text messages, thereby causing Plaintiffs and
 7   the Class members to incur certain cellular telephone charges or reduce cellular
 8   telephone time for which Plaintiffs and the Class members previously paid, and
 9   invading the privacy of said Plaintiffs and the Class members. Plaintiffs and the
10   Class members were damaged thereby.
11         29.      This suit seeks only damages and injunctive relief for recovery of
12   economic injury on behalf of the Class, and it expressly is not intended to request
13   any recovery for personal injury and claims related thereto. Plaintiffs reserve the
14   right to expand the Class definition to seek recovery on behalf of additional persons
15   as warranted as facts are learned in further investigation and discovery.
16         30.      The joinder of the Class members is impractical and the disposition of
17   their claims in the Class action will provide substantial benefits both to the parties
18   and to the court. The Class can be identified through Defendant’s records or
19   Defendant’s agents’ records.
20         31.      There is a well-defined community of interest in the questions of law
21   and fact involved affecting the parties to be represented. The questions of law and
22   fact to the Class predominate over questions which may affect individual Class

23   members, including the following:

24
               a)   Whether, within the four years prior to the filing of this Complaint,
25                  Defendant or their agents sent any text messages to the Class (other
26                  than a message made for emergency purposes or made with the prior
                    express consent of the called party) to a Class member using any
27
                    automatic dialing system to any telephone number assigned to a
28                  cellular phone service;


                                    CLASS ACTION COMPLAINT
                                               -6-
     Case 2:20-cv-01027-SVW-KS Document 1 Filed 01/31/20 Page 7 of 9 Page ID #:7




 1          b)       Whether Plaintiffs and the Class members were damaged thereby, and
                     the extent of damages for such violation; and
 2          c)       Whether Defendant and their agents should be enjoined from
 3                   engaging in such conduct in the future.
 4
           32.       As a person that received at least one marketing and text message
 5
     without Plaintiffs’ prior express consent, Plaintiffs are asserting claims that are
 6
     typical of the Class. Plaintiffs will fairly and adequately represent and protect the
 7
     interests of the Class in that Plaintiffs have no interests antagonistic to any member
 8
     of the Class.
 9
           33.       Plaintiffs and the members of the Class have all suffered irreparable
10
     harm as a result of the Defendant’s unlawful and wrongful conduct. Absent a class
11
     action, the Class will continue to face the potential for irreparable harm. In
12
     addition, these violations of law will be allowed to proceed without remedy and
13
     Defendant will likely continue such illegal conduct. Because of the size of the
14
     individual Class member’s claims, few, if any, Class members could afford to seek
15
     legal redress for the wrongs complained of herein.
16
           34.       Plaintiffs have retained counsel experienced in handling class action
17
     claims and claims involving violations of the Telephone Consumer Protection Act.
18
           35.       A class action is a superior method for the fair and efficient
19
     adjudication of this controversy. Class-wide damages are essential to induce
20
     Defendant to comply with federal and California law. The interest of Class
21
     members in individually controlling the prosecution of separate claims against
22
     Defendant are small because the maximum statutory damages in an individual
23
     action for violation of privacy are minimal. Management of these claims is likely
24
     to present significantly fewer difficulties than those presented in many class claims.
25
           36.       Defendant have acted on grounds generally applicable to the Class,
26
     thereby making appropriate final injunctive relief and corresponding declaratory
27
     relief with respect to the Class as a whole.
28



                                    CLASS ACTION COMPLAINT
                                               -7-
     Case 2:20-cv-01027-SVW-KS Document 1 Filed 01/31/20 Page 8 of 9 Page ID #:8




 1                           FIRST CAUSE OF ACTION
      NEGLIGENT VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT
 2                            47 U.S.C. § 227 ET SEQ.
 3       37. Plaintiffs incorporate by reference all of the above paragraphs of this
 4   Complaint as though fully stated herein.
 5          38.   The foregoing acts and omissions of Defendant constitute numerous
 6   and multiple negligent violations of the TCPA, including but not limited to each
 7   and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
 8          39.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 9   seq, Plaintiffs and The Class are entitled to an award of $500.00 in statutory
10   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
11          40.   Plaintiffs and the Class are also entitled to and seek injunctive relief
12   prohibiting such conduct in the future.
13
14                               SECOND CAUSE OF ACTION
                     KNOWING AND/OR WILLFUL VIOLATIONS OF THE
15                       TELEPHONE CONSUMER PROTECTION ACT
16                                 47 U.S.C. § 227 ET SEQ.
17          41.   Plaintiffs incorporate by reference all of the above paragraphs of this
18   Complaint as though fully stated herein.
19          42.   The foregoing acts and omissions of Defendant constitute numerous
20   and multiple knowing and/or willful violations of the TCPA, including but not
21   limited to each and every one of the above-cited provisions of 47 U.S.C. § 227 et
22   seq.
23          43.   As a result of Defendant’s knowing and/or willful violations of 47

24   U.S.C. § 227 et seq, Plaintiffs and The Class are entitled to an award of $1,500.00

25
     in statutory damages, for each and every violation, pursuant to 47 U.S.C. §

26
     227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

27
            44.   Plaintiffs and the Class are also entitled to and seek injunctive relief

28
     prohibiting such conduct in the future.



                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 2:20-cv-01027-SVW-KS Document 1 Filed 01/31/20 Page 9 of 9 Page ID #:9




 1                                  PRAYER FOR RELIEF
 2         Wherefore, Plaintiffs respectfully request the Court grant Plaintiffs, and The
 3   Class members the following relief against Defendant:
 4
 5
                FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                            THE TCPA, 47 U.S.C. § 227 ET SEQ.
 6         • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
 7           Plaintiffs seek for themselves and each Class member $500.00 in statutory
             damages, for each and every violation, pursuant to 47 U.S.C. §
 8
             227(b)(3)(B).
 9         • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
10           conduct in the future.
           • Any other relief the Court may deem just and proper.
11
12             SECOND CAUSE OF ACTION FOR NEGLIGENT VIOLATION OF
                           THE TCPA, 47 U.S.C. § 227 ET SEQ.
13
           • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
14           Plaintiffs seek for themselves and each Class member $1500.00 in
15           statutory damages, for each and every violation, pursuant to 47 U.S.C. §
             227(b)(3)(B).
16
           • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
17           conduct in the future.
18
           • Any other relief the Court may deem just and proper.

19
                                       TRIAL BY JURY
20
           45.    Pursuant to the seventh amendment to the Constitution of the United
21
     States of America, Plaintiffs are entitled to, and demand, a trial by jury.
22
23   Dated: January 31, 2020                              Respectfully submitted,
24
                                     THE LAW OFFICES OF TODD M. FRIEDMAN, P.C.
25
26                                                     By: _/s/ Todd M. Friedman_____
27
                                                              TODD M .FRIEDMAN, ESQ.
                                                             ATTORNEY FOR PLAINTIFFS
28



                                   CLASS ACTION COMPLAINT
                                              -9-
